Citation Nr: 0705606	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-29 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable evaluation from 
September 27, 2001 to June 14, 2005, and an initial 
evaluation in excess of 10 percent from June 15, 2005, for 
residuals of wounds of the neck and head (scars).


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
February 1949, from March 4, 1949 to March 13, 1958, and from 
March 24, 1958 to October 1968.  He was awarded the Purple 
Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted service connection for 
residual of wounds of the neck and head and assigned a 
noncompensable evaluation, effective September 27, 2001, date 
of claim.  

In February 2005, the Board remanded the veteran's claim to 
the RO for additional development.  In the Introduction 
section of the February 2005 remand, the Board noted that in 
May 2004, and in previous statements, the veteran had raised 
the issues of entitlement to an evaluation in excess of 40 
percent for bilateral hearing loss and for the proper 
combined evaluation for the service-connected disabilities, 
and referred them to the RO for appropriate adjudicative 
action.  A review of the claims file reflected that no 
further action by the RO had been undertaken with respect to 
the aforementioned claims.  Thus, the Board referred the 
issues of entitlement to an evaluation in excess of 40 
percent for bilateral hearing loss and for the proper 
combined evaluation for the service-connected disabilities to 
the RO for appropriate adjudicative action.  

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge, accompanied by his spouse, at the Board 
in Washington, D.C.  A copy of the hearing transcript has 
been associated with the claims file.  

In April 2006, the Board again remanded the veteran's claim 
to the RO for additional development.  In this decision, the 
Board noted that in a statement to VA, dated in February 
2006, and received by the Board in March 2006, the veteran 
claimed that he should be awarded a TDIU, and, in essence, 
maintained that the RO committed "gross error" when they 
denied his claim for TDIU in a January 1992 rating action.  
Thus, the veteran appeared to have raised the issue of 
whether there was clear and unmistakable error (CUE) in a 
January 1992 rating decision that denied entitlement to TDIU.  
As this issue had not been developed for appellate review, it 
was referred to the RO for appropriate action. 

In July 2006, the RO increased the evaluation of the 
veteran's service-connected residuals of wounds of the neck 
and head to 10 percent disabling, effective June 15, 2005.

FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claim.

2.  For the period from September 27, 2001 to June 14, 2005, 
the veteran's residuals of wounds of the neck and head were 
not tender or painful on examination, did not cause 
limitation of motion, were not greater that 6 square inches, 
were not unstable, and did not have characteristics of 
disfigurement.  

3.  For the period from June 15, 2005, the veteran's 
residuals of wounds of the neck and head, while tender on 
examination, have not caused limitation of motion, are not 
greater that 6 square inches, are not unstable, and do not 
have characteristics of disfigurement.


CONCLUSION OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation from September 27, 2001 to June 14, 2005, and an 
initial evaluation in excess of 10 percent from June 15, 
2005, for residuals of wounds of the neck and head have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118; Diagnostic Codes 
7800 to 7805 (2002) and (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in February 
2005, and August 2006, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), to 
include that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the veteran was informed of his responsibility 
to identify, or submit directly to VA, medical evidence that 
shows that his service-connected disability had gotten worse.  
The veteran was told that this evidence may consist of recent 
(preferably within the past twelve months) medical records.  
And the veteran was also generally invited to send 
information or evidence to VA that may support his claim.  In 
addition, the veteran was advised of the basic law and 
regulations governing his claim, the basis for the decisions 
regarding his claims, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Here, the Board also notes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claim for a higher initial disability ratings for 
his service-connected residuals of wounds of the neck and 
head; and under the circumstances, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical records, VA examinations, the veteran's 
testimony before the Board, and statements submitted by or on 
behalf of the veteran in support of the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.



II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  Where a law or 
regulation changes during the pendency of a claim, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this regard, the Board notes that the Diagnostic Codes 
that govern the evaluation of scars did not change materially 
from the codes in place prior to August 2002.  Diagnostic 
Code 7805 is identical to the revised code.  Diagnostic Codes 
7801 and 7802, prior to August 2002, dealt only with scars 
from burns, and are therefore not applicable to the veteran's 
case.  Diagnostic Codes 7800, 7803 and 7804 are applicable to 
scars that are disfiguring to the head, face, or neck; 
superficial, poorly nourished, with repeated ulceration; or 
scars that are superficial, and are tender and painful on 
objective demonstration.  

In this case, the veteran's residual scars of the neck and 
head are evaluated as noncompensable from September 27, 2001 
to June 14, 2005, and 10 percent disabling from June 15, 
2005, under Diagnostic Code 7804.  

The medical evidence in this case consists primarily of VA 
examinations dated in  April and December 2002, and June 
2005.  The April 2002 examiner noted that the veteran had 
several scars.  The first was a scar on the right 
suprapatellar region 1.5 cm by 5 mm, well-healed, nontender, 
nonerythematous with no adhesion.  He also had a 4 cm scar on 
the medial aspect of the left heel, well-healed, nontender, 
0.5 cm scar on the plantar aspect of the proximal heel, which 
was hyperstatic and sensitive to touch.  He was also noted to 
have a 10 cm scar on the back due to melanoma excision done 
in 1999, and a 1 cm scar on the scalp, which was barely 
visible.

The December 2002 examiner also noted several scars.  The 
first is a scar on the medial aspect of the left heel  that 
is 1.5 cm well-healed, nonadherant, nonerythematous, without 
keloid formation, ulceration or contracture.  The veteran 
alleged hypersensitiveness to touch in this scar.  The 
veteran also had a 1 cm scar on the plantar aspect of the 
proximal left heel, semicircular and well-healed, 
nonerythematous, without keloid formation, ulceration or 
contracture.  The veteran was also noted to have a scar on 
his back for removal of melanoma in 1999.  The scar was 12 cm 
by 3 mm, well-healed, nontender, nonadherant, without keloid 
formation or ulceration.  The examiner also stated that the 
veteran reported a scar on his scalp.  The examiner noted 
that this was barely perceptible and not visible, although 
the veteran alleged tenderness on the occipital area on 
touching.

The June 2005 examiner noted five scars in this examination.  
Two scars of the occipital region were barely visible to the 
examiner.  They were noted to be 1 inch long, each.  A scar 
on the veteran's right thigh, just above the right knee 
joint, was indicated to be about 1 inch long.  Scars on the 
veteran's right heel were found to be about 1/2 inch long and 1/4 
inch long, respectively.  And a scar on the veteran's back 
from a melanoma excision was found to be 5 inches long.  
Regarding these scars, the examiner found no tenderness, 
adherence, ulceration or breakdown of skin, instability, 
elevation, loss of underlying tissue, inflammation or keloid 
formation, discoloration, disfigurement, or limitation of 
function regarding any of the veteran's scars.  In August 
2005, the June 2005 examiner submitted an addendum to his 
previous examination report.  In this addendum, the examiner 
noted that references to the right heel scar should be change 
to reflect the left heel.  The examiner also stated that the 
scars on the veteran's left heel and the "L" shaped scar on 
his head were noted to be slightly painful or tender on 
palpation.

Based on the foregoing, the Board finds that entitlement to 
an initial compensable evaluation from September 27, 2001 to 
June 14, 2005, and an initial evaluation in excess of 10 
percent from June 15, 2005, for residuals of wounds of the 
neck and head, is not warranted.  

From October 17, 2002 to November 13, 2005, in order to 
warrant a higher evaluation under either the previous or 
revised Diagnostic Codes 7800 through 7805, the veteran's 
residuals of wounds of the neck and head must have been 
disfiguring to the head, face, or neck; superficial, poorly 
nourished, with repeated ulceration; scars that were 
superficial and tender and painful on objective 
demonstration; or scars that exceeded 6 square inches.  A 
review of the evidence does not indicate that that these 
criteria are met in this case.

From June 15, 2005, the veteran's residuals of wounds of the 
neck and head are rated as 10 percent disabling.  This is the 
maximum evaluation available under both the previous and 
revised Diagnostic Codes 7801 through 7804.  And in order to 
warrant a higher evaluation under the previous or revised 
Diagnostic Codes 7800 and 7805, the residuals of wounds of 
the neck and head must be productive of limitation of motion 
or must be disfiguring.  Based on the evidence set forth 
above, a higher evaluation on these facts is also not 
warranted from June 15, 2005.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  









ORDER

Entitlement to an initial compensable evaluation from 
September 27, 2001 to June 14, 2005, and an initial 
evaluation in excess of 10 percent from June 15, 2005, for 
residuals of wounds of the neck and head is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


